Citation Nr: 0426538	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  00-21 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of osteoarthritis of the lumbar spine, 
currently evaluated as 40 percent disabling.  

2.  Evaluation of residuals, fracture right great toe with X-
ray evidence of degenerative joint disease, currently 
evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In September 2002, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the St. 
Petersburg RO.  

The matter was remanded by the Board in June 2003.  The 
matter is now again before the Board for disposition.  


REMAND

As part of the June 2003 Board remand, the RO was directed to 
ask the veteran to provide the names and addresses of all 
medical care providers, to include any VA treatment, who have 
provided treatment for his back and right foot since December 
1998 which are not currently associated with the claims file.  
Furthermore, the Remand directed the RO to schedule the 
veteran for VA orthopedic and neurological examinations in 
order to determine the current nature and severity of his 
back and right foot disabilities.  In addition to addressing 
range of motion, the examiner was requested to specifically 
address the extent, if any, of functional loss due to pain, 
incoordination, weakness, pain on flare-ups and fatigability 
with use.  If feasible such findings were to be portrayed in 
terms of degrees of additional loss of motion.  The claims 
folder and a copy of the remand were to be made available to 
the examiner prior to the examination for review.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, it does not appear that the Board's 
instructions in its June 2003 remand were fully carried out.  
For example, the veteran's claims folder was not made 
available to the examiner.  Additionally, The RO never 
specifically requested that the veteran provide the names and 
addresses of all medical care providers, to include any VA 
treatment, who have provided treatment for his back and right 
foot since December 1998, although a February 2004 letter 
from the RO requested that the veteran complete a VA Form 21-
4142 so that VA could get records from any pertinent medical 
providers that VA did not already have.  

More importantly, however, the May 2004 VA examination 
reports do not adequately discuss range of motion findings, 
or discuss functional loss due to pain, incoordination, 
weakness, pain on flare-ups and fatigability with use for his 
back and right great toe.  With regard to the veteran's 
service-connected back condition, this was duly explained as 
the examiner stated that because of the instability of the 
veteran's gait a complete range of motion of the lumbar spine 
was not possible.  The veteran was reported to have almost 
toppled over when asked to forward bend and was only able to 
reach from 0 degrees to 25 degrees.  No explanation was given 
for the absence of such findings regarding the great right 
toe.  Moreover, the examiner did not report neurological 
findings, or the lack thereof.  It is noted that on 
electromyography in 1999, bilateral radiculopathies was the 
diagnostic impression.  Radiculopathy, or its absence, is 
important in evaluating the veteran's disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers, to include any VA 
treatment, who have provided treatment 
for his back and right foot since 
December 1998 which are not currently 
associated with the claims file.  After 
securing any necessary releases, the RO 
should obtain these records.      

3.  The RO should then schedule the 
veteran for VA orthopedic and 
neurological examinations in order to 
ascertain the nature and severity of his 
service-connected lumbar spine 
disability.  The examiners should perform 
any tests or studies deemed necessary for 
an accurate assessment, including X-ray 
films.  All signs and symptoms of his 
lumbar spine disability should be 
described in detail, including any signs 
and symptoms present that would be 
necessary for rating intervertebral disc 
syndrome under the old and new rating 
criteria.  Furthermore, in addition to 
addressing range of motion, the examiner 
is requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  If the 
veteran is unable to perform range of 
motion testing, it should be so noted by 
the examiner.    

The neurologist should be requested to 
report all chronic neurologic 
manifestations of the veteran's service-
connected lumbar spine disability, to 
include specifying any and all neurologic 
symptoms (e.g., neuropathy, neuritis, 
neuralgia, sensory loss, body part 
dysfunction, etc.) with reference to the 
nerve(s) affected.  This should include 
whether the veteran now suffers from 
complete or incomplete paralysis of any 
nerves.
  
Additionally, the doctors should discuss 
the total duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, as well as comment on 
any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.  Chronic orthopedic and 
neurological manifestations are defined 
as orthopedic and neurological 
manifestations and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Comments should also be provided as to 
whether the veteran experiences symptoms 
compatible with severe, recurring 
attacks, with intermittent relief or 
pronounced intervertebral disc syndrome 
compatible with sciatic neuropathy, 
muscle spasms, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc, with 
little intermittent relief.  The claims 
folder and a copy of this remand must be 
made available to the examiners prior to 
the examination for review.  Such review 
should be indicated on the examination 
report.        

4.  The RO should also schedule the 
veteran for a VA examination in order to 
determine the current nature and severity 
of his service-connected right great toe 
disability, to include pain on motion.  
The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray films.  In 
addition to addressing range of motion, 
the examiner is requested to specifically 
address the extent, if any, of functional 
loss due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for 
review.      

5.  Thereafter, the RO should 
readjudicate the claims on appeal with 
consideration being given to both the new 
and old criteria for the spine and for 
evaluating intervertebral disc syndrome.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which covers all evidence received since 
issuance of the last SSOC and which 
adequately informs the veteran of the new 
criteria for evaluating his back 
disability.  An appropriate period of 
time should be allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




